              Case 2:20-cv-00386-RAJ Document 7 Filed 06/04/20 Page 1 of 1



 1                                                                 The Honorable Richard A. Jones
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7

 8   NALEN PIERRE WILLIAMS,
                                                         No: 2:20-cv-00386-RAJ
 9          Defendant-Petitioner,
10          vs.                                          ORDER GRANTING PETITIONER’S
11                                                       MOTION FOR LEAVE TO FILE AN
     UNITED STATES OF AMERICA,                           OVERLENGTH REPLY MEMORANDUM
12
            Plaintiff-Respondent.
13

14

15          This matter comes before the Court upon the motion of the defendant-petitioner, Nalen
     Pierre Williams, seeking leave pursuant to Local Rule CR 7(f) to file an overlength reply
16
     memorandum, and having reviewed the defendant-petitioner’s motion, and having considered
17
     the same, this Court hereby ORDERS as follows:
18
            The defendant-petitioner’s motion to file an overlength reply memorandum (Dkt. #6) is
19   GRANTED. Defendant is granted leave to file the following overlength pleading: Petitioner’s
20   Reply To The Government’s Answer Opposing The Motion Under 28 U.S.C. § 2255 (Dkt. #5),
21   which is 16 pages in length, excluding the certificate of service and exhibit.

22          DATED this 4th day of June, 2020.

23

24                                                         A
25                                                         The Honorable Richard A. Jones
                                                           United States District Judge
26


      Order Granting Petitioner Leave                                  Law Office of Jonathan S. Solovy, PLLC
      to File An Overlength Reply Memorandum - 1                          705 Second Avenue, Suite 1300
                                                                          Seattle, Washington 98104-1741
                                                                                   (206) 388-1090
                                                                              solovylaw@earthlink.net
